DETAILED ACTION
	This is in response to the election filed on 7/14/21.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 7/14/21 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/20 and 1/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the device state delta document".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites this feature but claim 5 depends from claim 3.  This raises a question whether claim 5 was meant to depend from claim 2 instead of claim 3.  Either way, the term has insufficient antecedent basis in claim 5.  Claims 6-7 are rejected based on their dependency.

Claim 12 recites monitoring “the synchronisation”.  There is insufficient antecedent basis for this limitation.  Also, it is unclear what synchronization is being monitored because claim 9 does not recite any synchronization step.  Therefore the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Husted Andersen US 2017/0286971 A1

Regarding claim 1, Husted Andersen discloses:
a document store to store an index of remote device data (abstract, Figs. 1-2, paragraph 13) the remote device data being aggregated in a structured state document, conforming to a document schema (aggregate data using format – Fig. 2, paragraph 21), from a plurality of data sources for each of a plurality of remote devices (plurality of devices – paragraph 12);
an outbound delta processor to transmit a desired state to a remote device when the
desired state does not match a last reported state of the remote device defined in the structured state document for that remote device (send desired state – paragraph 29, Fig. 3 and paragraph 38, Fig. 5); and
an inbound notification processor to receive a current state of the remote device to update the last reported state of the remote device in the structured state document (receive state update – Fig. 4 step 401, paragraphs 27, 34 and 41).



Regarding claim 3, Husted Andersen discloses an application programming interface to receive user input (user interface receives input – paragraphs 37, 40 and Fig. 6), the user input comprising a request for a change of state of one or more of the plurality of remote devices (update state data – paragraph 41).

Regarding claim 4, Husted Andersen discloses the document processor performs validation of the received user input by comparing the received user input with allowable user input as defined by the document schema (check whether state is prohibited/excluded – see Figs. 3-4, paragraphs 31, 35; also see paragraph 43 which explicitly mentions user input).

Regarding claim 8, Husted Andersen discloses a remote device to receive a requested change of state from the outbound delta processor and to transmit a current state of the remote device to an inbound notification processor (device communicates state info with database – see Figs. 1, 6 and paragraph 15). 


Identifying, from an index of remote device data, which of the plurality of remote devices has a last reported state which is not equal to the desired state (state index database maintains current state vs. desired state – see Figs. 3-4 and paragraph 29); and
transmitting instructions to each of the identified remote devices, to change a current state of each of the identified remote devices to the desired state (send updated state to remote devices – Fig. 5, paragraph 38).

Regarding claim 10, Husted Anderson discloses comparing, upon receipt of the state change request document, the state change request document to a document schema to ensure conformity (index format – Fig. 2), and only if there is conformity between the state change request and the document schema are remote devices identified which have a last reported state which is not equal to the desired state and the instructions transmitted to the identified remote device (keep track of current/last reported state and desired – Figs. 3-4; send state change – Fig. 5; also see rejection above for claim 4 which discusses validating input against document schema).

Regarding claim 11, Husted Anderson discloses creating a device state delta document when one or more of the plurality of remote devices is identified to have a last reported state 

Regarding claim 12, it is currently unclear in light of the 112 rejection.  Applicant is advised that Husted Anderson discloses monitoring device state and performing retransmit of desired state when failure to update occurs (see Fig. 5 showing the process loops).

Regarding claim 13, Husted Anderson discloses receiving at the remote device the instructions to change the current state of the remote device to the desired state, and changing the current state of the remote device to the desired state (Figs. 5-6, paragraph 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Husted Andersen US 2017/0286971 A1 in view of Dang US 2016/0315941 A1.

Regarding claim 5, Husted Andersen discloses the structured state document comprises data segmented into a plurality (plurality of sections – see Figs. 2-4) … and the generation of the device state delta document (maintain differences between current and desired state – Figs. 3-4, paragraph 41).
Husted Andersen does not explicitly disclose a plurality of user permission levels and the document processor performs checking of the user input to ascertain whether the user has the required user permission level access to allow the generation.  But this is taught by Dang as a document management control system using user permission/access privileges for document access (abstract).  Dang explicitly discloses multiple permission levels (paragraphs 20, 49) and enforcement (paragraphs 17, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husted Andersen with the user permission levels taught by Dang for the purpose of controlling access to data.  Dang suggests controlling access to document by using user permission levels improves security (paragraph 73).

Regarding claim 6, Husted Andersen does not explicitly disclose a first permission level access allows access to device data including one or more of location, current device specific 

Regarding claim 7, Husted Andersen does not explicitly disclose a second permission level access allows access to critical device operation data, including one or more firmware level, communication setup, a time of last update of device, an error state.  But this is taught by Dang as varying permission levels (paragraph 17, 49).  Dang does not explicitly disclose the specific items of data such as “firmware level” or “time of last update” but it discloses an administrator access level having “audit log access” (paragraph 41).  It would be obvious to one of ordinary skill in the art that an administrator with log access could view things such as update time, errors, etc. 
The motivation to combine is the same as that given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sinha et al. US 9,773,119 B2 discloses a document protection method where portions of the document require different credentials to access (abstract, Fig. 2A, 4A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458